                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                       CRIMINAL NO. 1:18CR35-01
                                                   (Judge Keeley)

FREDERICK L. CHAPMAN,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 70),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On November 1, 2018, the defendant, Frederick L. Chapman

(“Chapman”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to

Counts    One,   Five,       Six,   Seven   and   Eight    of   the   Superseding

Indictment. After Chapman stated that he understood that the

magistrate     judge    is    not   a   United    States   district    judge,   he

consented to tendering his plea before the magistrate judge.

Previously, this Court had referred the motion to schedule a guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding    as    to   whether   the   plea    was   knowingly     and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Chapman’s statements during the plea hearing and

the testimony of Bryce Fisher, officer with the Fairmont Police
USA v. CHAPMAN                                                         1:18CR35-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 70),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Department and agent with the Three Rivers Drugs and Violent Crimes

Task Force, the magistrate judge found that Chapman was competent

to enter a plea, that the plea was freely and voluntarily given,

that he was aware of the nature of the charges against him and the

consequences of his plea, and that a factual basis existed for the

tendered plea. On November 2, 2018, the magistrate judge entered a

Report and Recommendation Concerning Plea of Guilty in Felony Case

(“R&R”) (dkt. no. 70) finding a factual basis for the plea and

recommending that this Court accept Chapman’s plea of guilty to

Counts    One,   Five,    Six,   Seven,      and   Eight    of   the   Superseding

Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Chapman’s guilty plea, and ADJUGES him GUILTY of the crimes

charged    in    Counts   One,   Five,    Six,     Seven,    and   Eight   of   the

Superseding Indictment.

                                         2
USA v. CHAPMAN                                                      1:18CR35-01

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 70),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The   Probation   Officer    shall   undertake     a   presentence

investigation of Chapman, and prepare a presentence report for the

Court;

        2.   The Government and Chapman shall provide their versions

of the offense to the probation officer by November 29, 2018;

        3.   The presentence report shall be disclosed to Chapman,

defense counsel, and the United States on or before February 1,

2019;    however,   the   Probation   Officer     shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before February 15, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before February 22, 2019;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. CHAPMAN                                                1:18CR35-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 70),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before February

22, 2019.

     The magistrate judge remanded Chapman to the custody of the

United States Marshal Service.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on Friday, March 8, 2019 at 11:30 A.M. at the Clarksburg,

West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 19, 2018


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
